Exhibit 10.2

 

ABC Bancorp

 

Arrangements for Director Compensation

Effective as of June 1, 2005

 

The following schedule sets forth the compensation payable to members of the
Board of Directors of ABC Bancorp (the “Board”), effective as of June 1, 2005:

 

  •   Each director will receive an annual retainer of $10,000, which is to be
paid monthly in equal installments.

 

  •   Each director will receive $300 for each meeting of the Board attended.

 

  •   Each non-employee member of a committee of the Board will receive the
following fees for attendance at the meetings of such committee:

 

  •   $200 for each meeting of the Audit Committee attended.

 

  •   $200 for each meeting of the Compensation Committee attended.

 

  •   $200 for each meeting of the Executive and Executive Loan Committees
attended.

 

  •   $150 for each meeting of the Asset Liability Management and Investment
Committees attended.